Title: From George Washington to William Moore, 21 February 1782
From: Washington, George
To: Moore, William


                  
                     Sir
                     Philadelphia 21st Feby 1782
                  
                  I take the liberty of laying before your Excellency a Copy of Colo. Humptons return of the number of Recruits which were obtained for the Line of Pensilvania the beginning of this month.  So few have been procured in the course of the Winter, the most favorable time for recruiting, that supposing the business will proceed upon the same scale of proportion the number by the opening of the Campaign must be very inadequate to the deficiency of the Line.  I have therefore thought it my duty to make this representation to your Excellency with a request that you will lay it before the present session of Assembly in order that they may take under consideration the necessity of adopting more efficacious means for augmenting the Army than what are likely to result from Voluntary inlistments.
                  The late advices from abroad, leave no reason to doubt but that the enemy intend to prosecute the War vigorously—tho hard pressed by a formidable combination the resources of Great Britain are far from being exhausted, and while She has an assurance that the War will not spread in Europe she can and will find Men to support the American War—Policy so clearly points out the necessity of bringing our Reinforcements in the Field before the Enemy receive theirs, that I flatter myself the State of Pensilvania will contribute every thing in her power to so desirable an end. I have the honor to be Sir Your Excellencys Most Obedient Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Since writing the foregoing I have been favord with the sentiments of a Gentleman well acquainted with the State of Western affairs and with the intentions of the Enemy upon that quarter—They have every inducement to be troublesome to us there, independant of the very considerable diversion which it will make in favor of their operations upon the Coast it will serve to establish & secure their claim to the extended limits of Canada—So far that an offensive operation against Detroit has long been the object of my wishes, but if we cannot effect that we certainly can with common exertions stand so formidably on the defensive that all the country beyond the Mountains may be protected—Could your Regiment which is stationd at Fort Pitt be compleated that with the Virginia Regt, which I shall also press to have compleated, and the occasional force of the Country would contribute greatly to the latter plan—I mention this matter at this early period because I very clearly foresee that the Army which I shall be able to collect for the probable operations of the Campaign will not admit of Detachments.
                  
                  
               